     Case: 1:19-cv-02710 Document #: 72 Filed: 12/20/19 Page 1 of 2 PageID #:3945




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-02710
              Plaintiff,
                                                    Judge Sharon Johnson Coleman
v.
                                                    Magistrate Judge M. David Weisman
HAPPYMOTO, et al.,
              Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on July 9, 2019 [48], in favor of

H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) and against the Defendants Identified in

Schedule A in the amount of five hundred thousand dollars ($500,000) per Defaulting Defendant,

and Harley-Davidson acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

              Defendant Name                                         Line No.
                goodshop_268                                            54
               aiqinggongyu520                                         126
                    Anabyss                                            127
               bigworldlittlethin                                      132
                   cuihaidian                                          135
                  fenfenmen                                            144
           Guangzhou Fuxing Trade                                      150
                  heshanshan                                           153
                    hongyuli                                           154
                   lghaabbcc                                           164
                    lxrde520                                           170
              mengxiangrushop                                          172
                  Royal1878                                            182
         Shanghai jinyi Trading Co.Ltd                                 184
       Shenzhen Jinyuan Trading Co.LTD                                 185
   Case: 1:19-cv-02710 Document #: 72 Filed: 12/20/19 Page 2 of 2 PageID #:3945




               Tang zhe wen shop                                         192
                   TattooShe                                             193
                   viphen99                                              200
                 WCDMA 123                                               202
                Wincent Chang                                            203
                 yinyuefengdu                                            207

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.



Dated this 20th day of December 2019.        Respectfully submitted,

                                             /s/RiKaleigh C. Johnson
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff H-D U.S.A., LLC




                                                2
